DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant. The language of claim 1 accurately describes the image disclosed in Figure 1. That particular structure has not been found in the prior art. The necessity to have “a first winding coupled to the resonant inductor” and “a second winding coupled to a primary winding of the transformer” is also a limitation that has not been found exactly in the prior art. The prior art listed but not cited all teach structures lacking the secondary winding that is specifically coupled to the transformer while also having a winding coupled explicitly to the resonant inductor. The prior art lacks the winding structure and the particular integrating circuit. For these reasons, the claims listed will be allowed.
Regarding Independent Claim 1,
A current sensing device, applied in a power convention circuit having a transformer and a resonant inductor, comprises: 
a first winding coupled to the resonant inductor; 
a second winding coupled to a primary winding of the transformer; and 

Regarding Claim 2,
The current sensing device according to claim 1, wherein the integrating circuit comprises: a first resistor, a second resistor, and a first capacitor, one terminal of the first resistor forms the first input terminal of the integrating circuit, one terminal of the second resistor forms the second input terminal of the integrating circuit; the other terminal of the first resistor and the other terminal of the second resistor are both coupled to one terminal of the first capacitor and forms the output of the integrating circuit, the other terminal of the first capacitor forms the common terminal of the integrating circuit.
Regarding Claim 3,
The current sensing device according to claim 1, wherein the integrating circuit comprises: a first resistor, a second resistor, a first capacitor and an operational amplifier, one terminal of the first resistor forms the first input terminal of the integrating circuit, one terminal of the second resistor forms the second input terminal of the integrating circuit; the other terminal of the first resistor and the other terminal of the second resistor are both coupled to one terminal of the first capacitor and a negative input terminal of the operational amplifier; the other terminal of the first capacitor is coupled to an output terminal of the operational amplifier, and forms the output of the integrating circuit; and a positive input terminal of the operational amplifier is electrically connected to the common terminal of the integrating circuit via a voltage source.
Regarding Claim 4,
The current sensing device according to claim 1, wherein the resonant inductor is connected in series with the primary winding of the transformer.
Regarding Claim 5,
The current sensing device according to claim 1, wherein the power convention circuit further comprises a resonant capacitor, where the transformer, the resonant inductor and the resonant capacitor are connected in series.
Regarding Claim 6,
The current sensing device according to claim 1, wherein the first winding and the resonant inductor are magnetically coupled to each other through a magnetic core; and the second winding and the transformer are magnetically coupled to each other through a magnetic core.
Regarding Claim 7,
The current sensing device according to claim 6, wherein the first winding being coupled to the resonant inductor, and the second winding being coupled to the primary winding of the transformer comprise: when the first winding is positively coupled to the resonant inductor, the second winding is reversely coupled to the primary winding of the transformer; or when the first winding is reversely coupled to the resonant inductor, the second winding is positively coupled to the primary winding of the transformer.
Regarding Claim 8,
The current sensing device according to claim 2, wherein the voltage value of voltage across two output terminals of the integrating circuit represents a load current.
Regarding Claim 9,
The current sensing device according to claim 2, wherein resistance values of the first resistor and the second resistor have the following relationship: wherein RL is a resistance value of the first resistor, RT is a resistance value of the second resistor, NL is a turns ratio of the first winding to the resonant inductor, NT is a turns ratio of the second winding to the primary winding of the transformer, LT1 is magnetizing inductance of the transformer, and Lr is inductance of the resonant inductor.
Regarding Claim 10,
The current sensing device according to claim 1, wherein the number of turns of the first winding and the second winding is one.
Regarding Claim 11,
The current sensing device according to claim 2, wherein the first resistor and the second resistor have equal resistance values.
Regarding Claim 12,
The current sensing device according to claim 2, wherein an instantaneous voltage value of voltage across the first capacitor is proportional to the current difference.
Regarding Claim 13,
The current sensing device according to claim 2, further comprising: a full-wave rectifying circuit, the output terminal and the common terminal of the integrating circuit are electrically connected to the full-wave rectifying circuit, respectively.
Regarding Claim 14,
The current sensing device according to claim 13, wherein the full-wave rectifying circuit comprises: a first switch, a second switch, a third switch, a fourth switch, a third resistor, and a first sense capacitor; a first terminal of the first switch is coupled to one terminal of the third resistor and a first terminal of the fourth switch respectively, a second terminal of the first switch is coupled to the output terminal of the integrating circuit and a first terminal of the second switch; the other terminal of the third resistor is respectively connected to a second terminal of the second switch and a first terminal of the third switch via the first sense capacitor; a second terminal of the third switch is coupled to a second terminal of the fourth switch and the common terminal of the integrating circuit; wherein the first switch and the third switch are consistent in switch states, the second switch and the fourth switch are consistent in switch states, a phase difference between control signals of the first switch and the second switch is 180 degrees, a phase difference between control signals of the third switch and the fourth switch is 180 degrees.
Regarding Claim 15,
The current sensing device according to claim 14, wherein the power convention circuit further comprises: a seventh switch, an eighth switch, a ninth switch, a tenth switch, and a resonant capacitor; a first terminal of the seventh switch is respectively coupled to one terminal of an input power and a first terminal of the eighth switch, a second terminal of the seventh switch is coupled to a first terminal of the tenth switch; a second terminal of the eighth switch is coupled to a first terminal of the ninth switch, a second terminal of the ninth switch is coupled to a second terminal of the tenth switch; the resonant capacitor, the resonant inductor and the primary winding of the transformer are connected in series between the second terminal of the seventh switch and the second terminal of the eighth switch; wherein the eighth switch, the tenth switch, the first switch and the third switch are consistent in switch states; the seventh switch, the ninth switch, the second switch and the fourth switch are consistent in switch states.
Regarding Claim 16,
The current sensing device according to claim 15, wherein a voltage value of voltage across the first sense capacitor is proportional to an average value for the current difference.
Regarding Claim 17,
The current sensing device according to claim 2, further comprising: a half-wave rectifying circuit, the output terminal and the common terminal of the integrating circuit are electrically connected to the half-wave rectifying circuit, respectively.
Regarding Claim 18,
The current sensing device according to claim 17, wherein the half-wave rectifying circuit comprises: a fifth switch, a sixth switch, a fourth resistor, and a second 
Regarding Claim 19,
The current sensing device according to claim 17, wherein the half-wave rectifying circuit comprises: a fifth switch, a sixth switch, a fourth resistor and a second sense capacitor; a first terminal of the fifth switch is coupled to the output of the integrating circuit, a second terminal of the fifth switch is respectively coupled to one terminal of the fourth resistor and a first terminal of the sixth switch; the other terminal of the fourth resistor is coupled to one terminal of the second sense capacitor, a second terminal of the sixth switch is coupled to the common terminal of the integrating circuit, and the common terminal of the integrating circuit is connected to the other terminal of the second sense capacitor via a direct current (DC) voltage bias; wherein a phase difference between control signals of the sixth switch and the fifth switch is 180 degrees.
Regarding Claim 20,
The current sensing device according to claim 18, wherein a voltage value of voltage across the second sense capacitor is proportional to an average value for the current difference.
Regarding Claim 21,
A current sensing method, applied in a power convention circuit having a transformer and a resonant inductor, comprises: obtaining a voltage across two output terminals of the current sensing device according to claim 1, wherein the voltage represents a current difference between a current flowing through the resonant inductor and a magnetizing current of the transformer.
Regarding Claim 22,
The current sensing method according to claim 21, wherein the power convention circuit further comprises a resonant capacitor; the transformer, the resonant inductor and the resonant capacitor are connected in series, wherein the current sensing method comprises: obtaining a voltage across two output terminals of the current sensing device representing a load current.
Regarding Claim 23,
The current sensing method according to claim 21, wherein the current sensing device further comprises a full-wave rectifying circuit or a half-wave rectifying circuit, the current sensing method comprises: obtaining an average value for a load current according to the current sensing device.
Regarding Claim 24,
A power system, comprising: a power convention circuit and the current sensing device according to claim 1, wherein the current sensing device is configured to obtain a voltage across two output terminals of the current sensing device representing a current difference between a current flowing through the resonant inductor and a magnetizing current of the transformer.

Conclusion
This application is in condition for allowance except for the following formal matters: 
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The disclosure is objected to because of the following informalities: the specification consistently uses the term “convention circuit” when it seems, that what was intended was “conversion circuit.” Looking at the Applicant’s own prior art suggests to one of ordinary skill as well as the Examiner that the label for element 10 in Fig. 1 is a “conversion circuit” and not a “convention circuit.” Examiner is not aware of any known “convention circuit.” Examiner also notes that in the specification, paragraph 0062 refers to both the “convention circuit” and the “converter circuit.” Paragraph 0063 reads as follows: “An embodiment of the present disclosure further provides a current sensing method applied in a power convention circuit, where the power converter circuit includes:…” Please address what appears to be a topographical error.
Appropriate correction is required.
Claims 1, 5, 15, 21, 22, & 24 are objected to because of the following informalities: the listed claims use the term “convention circuit” when it seems, that what was intended was “conversion circuit.”  Appropriate correction is required. In other applications and patents of Applicant, they refer to the same or similar element as a converter or a conversion circuit. Also 
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited is analogous art that may teach some of the claimed limitations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025.  The examiner can normally be reached on Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CHRISTOPHER P MCANDREW/Examiner, Art Unit 2858